REQUESTED BY: Senator Rex Haberman Nebraska State Legislature State Capitol, Room 1124 Lincoln, NE 68509
Dear Senator Haberman:
This is in response to your letter of May 6, 1985, concerning LB 713. In that letter you note that the committee amendments to LB 713 provide that four (4) cents of the cigarette tax, established by Neb.Rev.Stat. § 77-2602
(Supp. 1984), will be deposited in the Lincoln State Office Building rental fund, created by LB 713, and the proceeds of this fund will in turn be appropriated for payment to the city for the lease of the State Office Building.
Your question is whether the above provision is constitutional. We have examined this provision and find no basis for declaring that such legislation is unconstitutional. We would note, that a similar provision presently exists in Neb.Rev.Stat. § 77-2602 (Reissue 1984).
Sincerely,
ROBERT M. SPIRE Attorney General
John Boehm Assistant Attorney General